DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-22-2021 are considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,155,276 by Beauregard et al, hereinafter Beauregard (prior art cited by the Applicant in IDS filed on 2-22-2021).
Regarding claim 1, Beauregard discloses a system (Fig. 1; col. 20, lines 20-35) for obtaining electronic data from a server accessible via a telecommunications network (Fig. 1, 10), the system comprising:
a communication device (Fig. 1:110; IVR Agent/Broker) configured to electronically access an automated phone system via the telecommunications network using a telephone number (i.e. service number) (col. 11, lines 30-53);
a memory circuit configured to store a configuration file comprising instructions for electronically navigating a phone menu of the automated phone system and a log file comprising details of transactions (i.e. sessions) with the automated phone system (col. 10, lines 2-67); and
a processor configured to:
identify a record corresponding to an entity (col. 11, lines 30-53), the record including a unique identifier for the entity (col. 9, lines 36-60) and data (i.e. stored information) to be compared with corresponding data (i.e. real-time query from the IVR) accessible via the automated phone system (col. 10, lines 23-67; col. 11, lines 30-53; col. 12, lines 5-64);
access the phone menu of the automated phone system via the communication device using the telephone number (col. 10, lines 2-67; col. 11, lines 10-65);
navigate the phone menu based on the configuration file and via the communication device (col. 10, lines 2-67; col. 11, lines 10-65);
input, via the communication device, a unique sequence of digits corresponding to the unique identifier in response to a prompt for the unique identifier from the automated phone system and based on the instructions in the configuration file (col. 10, lines 2-67; col. 11, lines 10-65);
obtain an audio message from the automated phone system in response to the input of the unique sequence of digits (col. 9, line 61 – col. 10, line 44; col. 12, lines 5-64);
convert the audio message to a corresponding text message (col. 10, lines 36-44),
determine that the corresponding text message includes the corresponding data (col. 12, lines 5-64);
update the identified record with the corresponding text message based on a determination that the corresponding text message includes the corresponding data (col. 12, lines 5-64); and
update the log file based on the determination that the corresponding text message includes the corresponding data (col. 12, lines 5-64).
Regarding claim 2, Beauregard discloses the system of Claim 1, wherein the hardware controller is further configured to: compare the corresponding data and the data in the record; identify a difference between the corresponding data and the data in the record that exceeds a threshold value identified in the configuration file; and determine a change in a scope of benefits of the entity when the difference exceeds the threshold value (col. 12, lines 5-64).
Regarding claim 3, Beauregard discloses the system of Claim 2, wherein the hardware controller is further configured to: identify a company value corresponding to the determined change; and store the difference, the determined change, and the company value in a data store (col. 11, line 54 – col. 13, line 20).
Regarding claim 4, Beauregard discloses the system of Claim 1, wherein the hardware controller is further configured to, based on the update to the log file indicating the error accessing the corresponding data via the automated phone system:
access the automated phone system with natural language processing via a natural language processing component;
generate a map of the phone menu based on accessing the automated phone system via the natural language processing component; and
update the configuration file with updated instructions for navigating the phone menu and inputting the unique sequence of digits based on the generated map of the phone menu (col. 11, line 54 – col. 13, line 44).
Regarding claim 5, Beauregard discloses the system of Claim 4, wherein the natural language processing component is configured to: process prompts of the phone menu; and identify options available for responding to the prompts, wherein the hardware controller is configured to generate the map of the phone system based on the processing of the prompts and the identified options for responding to the prompts (col. 12, line 5 – col. 13, line 44).
Regarding claim 6, Beauregard discloses the system of Claim 1, further comprising: a data store configured to store a plurality of records for a plurality of corresponding entities including the entity, wherein the hardware controller is further configured to navigate the phone menu and obtain an audio message for each record and corresponding entity of the plurality of records and entities (col. 11, line 54 – col. 13, line 44).
Regarding claim 7, Beauregard discloses the system of Claim 6, wherein the communication device is further configured to: dial the telephone number to access the automated phone system; and disconnect from the automated phone system after obtaining the audio message for each record of the plurality of records (col. 12, lines 5-64).
Regarding claim 8, Beauregard discloses the system of Claim 7, wherein the communication device is further configured to, for each respective record of the plurality of records: dial the telephone number; access the automated phone system for the corresponding entity; and disconnect from the automated phone system (col. 12, lines 5-64).
Regarding claim 9, Beauregard discloses the system of Claim 7, wherein the communication device is further configured to, for each respective record of the plurality of records: maintain a connection with the automated phone system; and access the automated phone system for the corresponding entity before disconnecting from the automated phone system (col. 12, lines 5-64).
Regarding claim 10, Beauregard discloses the system of Claim 7, wherein the log file includes, for individual communication connections with the automated phone system: a time and date when the communication device dials the telephone number to initiate the connection with the automated phone system; a time when the communication device terminates the connection with the automated phone system; and an identifier for each entity whose entity information was attempted to be compared with the corresponding data during the connection and a corresponding positive result indicator or negative result indicator, wherein the positive result indicator indicates the determination that the corresponding text message includes the corresponding data for the entity, and wherein the negative result indicator indicates the determination that the corresponding text message indicates the error accessing the corresponding data for the entity (col. 12, lines 5-64).
Regarding claim 11, Beauregard discloses the system of Claim 6, wherein the communication device and the hardware controller are further configured to access the automated phone system for multiple of the plurality of records in parallel (col. 10, lines 18-22).
Regarding claim 12, Beauregard discloses the system of Claim 1, wherein the instructions in the configuration file include: identification of one or more numbers to enter into the phone menu in response to prompts (col. 12, lines 5-64); delays to observe when navigating the phone menu (col. 12, lines 5-64); and identification of available options when navigating the phone menu (col. 12, lines 5-64).
Regarding claim 13,  Beauregard discloses a method of obtaining electronic data, the method comprising:
accessing a client file, the client file comprising a plurality of client records for a plurality of entities (i.e. user; Fig. 1, 120; i.e. remote user; Fig. 1, 125) for whom respective data (i.e. stored information) in the respective client record (Fig. 1, 145; i.e. dynamic user profile; Fig. 1, 190; dynamic IVR profile) is compared to corresponding data (i.e. real-time query from the IVR) from a server (col. 10, lines 23-67; col. 11, lines 30-53; col. 12, lines 5-64);
accessing a configuration file comprising instructions for electronically navigating an automated user interface (Fig. 1, 100; IVR) for the server to access the corresponding data for the plurality of entities (col. 10, line 2 – col. 11, line 9);
identifying a record (Fig. 1, 145; i.e. dynamic user profile; Fig. 1, 190; dynamic IVR profile) corresponding to one of the plurality of entities, the record including a unique identifier (col. 9, lines 36-60) for the entity and the data to be compared with the corresponding data accessed via the automated user interface (col. 10, lines 23-67; col. 11, lines 30-53; col. 12, lines 5-64);
navigating the automated user interface based on the instructions of the configuration file via a communication device (Fig. 1:110; IVR Agent/Broker) (col. 10, lines 2-67; col. 11, lines 30-53; col. 12, lines 5-64);
inputting the unique identifier in response to a prompt for the unique identifier from the automated user interface via the communication device (col. 11, lines 10-65);
determining that a message (i.e. query) received in response to the input of the unique identifier includes the corresponding data (col. 12, lines 5-64);
updating the record for the entity with the corresponding data based on a determination that the message includes the corresponding data (col. 12, lines 5-64); and
updating a log file based on the determination that the message includes the corresponding data (col. 12, lines 5-64).
Regarding claim 14, Beauregard discloses the method of Claim 13, wherein the automated user interface comprises an automated phone system and wherein the instructions comprise instructions for navigating a phone menu of the automated phone system (col. 10, lines 2-67; col. 11, lines 10-53; col. 13, lines 34-44).
Regarding claim 15, Beauregard discloses the method of Claim 13, wherein the unique identifier comprises a unique sequence of alphanumeric characters (col. 9, lines 36-60).
Regarding claim 16, Beauregard discloses the method of Claim 13, further comprising:
comparing the data and the corresponding data in the record; identifying a difference between the data and the corresponding data in the record that exceeds a threshold value identified in the configuration file; and determining a change in a scope of benefits of the entity when the difference exceeds the threshold value (col. 12, lines 5-64).
Regarding claim 17, Beauregard discloses the method of Claim 13, further comprising, based on updating the log file based on the determination that the message indicates the error accessing the corresponding data: accessing the automated user interface with natural language processing via a natural language processing component; generating a map for navigating the automated user interface based on accessing the automated phone system via the natural language processing component; and updating the configuration file with updated instructions for: electronically navigating the automated user interface; and inputting the unique sequence of digits based on the generated map (col. 11, line 54 – col. 13, line 44).
Regarding claim 18, Beauregard discloses the method of Claim 17, further comprising: processing prompts of the automated user interface; and identifying options available for responding to the prompts, wherein generating the map of the automated user interface comprises generating the map based on the processing of the prompts and the identified options for responding to the prompts (col. 12, lines 5-64).
Regarding claim 19, Beauregard discloses the method of Claim 13, wherein the instructions in the configuration file include: identification of one or more responses to enter into the automated user interface in response to prompts (col. 12, lines 5-64); and delays to observe when navigating the automated user interface (col. 10, lines 2-67; col. 12, lines 5-64); and identification of available options when navigating the automated user interface (col. 10, lines 2-67; col. 12, lines 5-64).
Regarding claim 20, Beauregard discloses a system (Fig. 1; col. 20, lines 20-35) for obtaining electronic data from a server accessible via a telecommunications network, the system comprising: 
a communication device (Fig. 1:110; IVR Agent/Broker) configured to electronically access an automated user interface (Fig. 1, 100; IVR) via the telecommunications network (Fig. 1, 10)  using a communication identifier (col. 11, lines 30-53); a memory circuit configured to store a log file comprising details of transactions (i.e. sessions) with the automated user interface and a plurality of records corresponding to a plurality of entities (i.e. user; Fig. 1, 120; i.e. remote user; Fig. 1, 125), individual records of the plurality of records (Fig. 1, 145; i.e. dynamic user profile; Fig. 1, 190; dynamic IVR profile) including a unique identifier (col. 9, lines 36-60) for the corresponding entity and data (i.e. stored information) to be compared with corresponding data (i.e. real-time query from the IVR) accessible via the automated user interface (col. 10, lines 23-67; col. 11, lines 30-53; col. 12, lines 5-64); 
a processor configured to: identify a record from the plurality of records comprising the data for comparison with the corresponding data accessible via the automated user interface (col. 9, lines 36-60; col. 12, lines 5-64); 
dynamically navigate the automated user interface via the communication device (col. 10, lines 2-67; col. 11, line 30 – col. 14, line 19);
automatically input, via the communication device, an alphanumeric sequence of characters representing the unique identifier in response to a prompt for the unique identifier from the automated user interface (col. 11, lines 10-65);
determine that a message (i.e. query) received in response to the input of the alphanumeric sequence of characters includes the corresponding data (col. 12, lines 5-64); 
update the record for the entity with the corresponding data based on a determination that the message includes the corresponding data (col. 12, lines 5-64); and
update a log file based on the determination that the message includes the corresponding data (col. 12, lines 5-64). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653